Exhibit 10.1




FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into as of November 8, 2011, but is effective as of October 20, 2011, by
and between SILICON VALLEY BANK (“Bank”) and POKERTEK, INC., a North Carolina
corporation (“Borrower”), with its principal place of business at 1150 Crews
Road, Suite F, Matthews, North Carolina 28105.

RECITALS

A.        Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of July 25, 2008 (as the same has and may continue to be from
time to time further amended, modified, supplemented or restated, the “Loan
Agreement”).

B.        Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.        Borrower has requested that Bank (i) extend the Maturity Date, and
(ii) amend certain other provisions of the Loan Agreement.

D.        Although Bank is under no obligation to do so, Bank is willing to
amend certain provisions of the Loan Agreement, all on the terms and conditions
set forth in this Agreement, so long as Borrower complies with the terms,
covenants and conditions set forth in this Agreement in a timely manner.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

Definitions.  Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

Amendments to Loan Agreement.

Section 4.1 (Grant of Security Interest).  Section 4.1 of the Loan Agreement is
hereby amended by deleting the second paragraph in its entirety and replacing it
with the following:

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).  

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (b)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to one hundred five percent (105%) of
the Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.

--------------------------------------------------------------------------------





Section 9.1 (Rights and Remedies). Section 9.1 of the Loan Agreement is hereby
amended by adding the following new clauses (j) and (k) immediately after clause
(i) as follows:

          (j)       demand that Borrower (1) deposit cash with Bank in an amount
equal to one hundred five percent (105%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit remaining undrawn (plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations relating to such Letters of Credit, as collateral security for the
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (2) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit; and

          (k)       terminate any FX Forward Contracts.

Section 12.9 (Survival).  Section 12.9 of the Loan Agreement is hereby amended
and restated in its entirety as follows:

12.9      Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied.  Without limiting the
foregoing, except as otherwise provided in Section 4.1, the grant of security
interest by Borrower in Section 4.1 shall survive until the termination of all
Bank Services Agreements.  The obligation of Borrower in Section 12.2 of this
Agreement to indemnify Bank shall survive until the statute of limitations with
respect to such claim or cause of action shall have run.

Section 13 (Definitions).

(a)       The following terms and their respective definitions as set forth in
Section 13.1 of the Loan Agreement are hereby deleted in their entirety and
replaced in alphabetical order with the following:

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, any Bank Services Agreement, any subordination agreement, any
note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.

“Maturity Date” is January 18, 2012.

(b)       The following terms and their respective definitions are hereby added
to Section 13.1 of the Loan Agreement in alphabetical order:

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

--------------------------------------------------------------------------------





“Foreign Currency” means lawful money of a country other than the United States.

“FX Forward Contract” is any foreign exchange contract by and between Borrower
and Bank under which Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency on a specified date.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

Limitation of Amendments.

The amendments set forth in Section 2 above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

This Agreement shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

Representations and Warranties.  To induce Bank to enter into this Agreement,
Borrower hereby represents and warrants to Bank as follows:

Immediately after giving effect to this Agreement (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

Borrower has the power and authority to execute and deliver this Agreement and
to perform its obligations under the Loan Agreement, as amended by this
Agreement;

The organizational documents of Borrower delivered to Bank on the Effective Date
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

The execution and delivery by Borrower of this Agreement and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, have been duly authorized;

The execution and delivery by Borrower of this Agreement and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

The execution and delivery by Borrower of this Agreement and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

--------------------------------------------------------------------------------





Counterparts.  This Agreement may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

Effectiveness.  This Agreement shall be deemed effective upon (a) the due
execution and delivery to Bank of this Agreement by each party hereto, and (b)
Borrower’s payment of an amendment and extension fee in an amount equal to Two
Thousand Three Hundred Dollars ($2,300), and (c) payment of Bank’s legal fees
and expenses in connection with the negotiation and preparation of this
Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.



BANK   SILICON VALLEY BANK    

By: /s/ Lauren Cole

Vice President

      BORROWER  

POKERTEK, INC.

 

 

By: /s/ Mark D. Roberson

Chief Executive Officer

